Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 10-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example: 
It is unclear whether axis B is of “said stall” as recited in claim 3 or the vertical plane P1, or the front element, etc. 
The phrase “off the ground” in line 5 is unclear with regards to how this phrase is described in applicant’s disclosure in page 7. Applicant’s disclosure appears to describe that the front element/restraining means is provided “off the ground” as opposed to the animal as recited in the claim.
It is unclear which element the term “it” refers to.
The differentiation between front element/means of restraining/restraining means is unclear.
Claims 11-18 recite similar issues.
The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Ricketts US 5,441,016.

Regarding claim 10, Ricketts discloses a front element, for stalling an animal in a stall the front limit of which is represented symbolically by a vertical plane P1 comprising: a vertical axis B of symmetry of said stall, said plane P1 serving as a boundary between an internal space I and an external space E, said front element comprising at least one means of restraining the animal off the ground (system 311 best summarized in figure 4), comprising 
at least a top rim (313), an inner rim (314/315) able to passively guide the movements of the animal when getting up or lying down, 
able to hinder at any time the forward movement of said animal towards the external space E, by forcing the animal at all times to keep its shoulders in the internal space I (as summarized in figure 4), and 
in that it is able to receive the head of the animal above said top rim of said restraining means when the animal is standing (figure 4), said front element being wherein the means of restraining the animal is designed so that the shoulders of the animal, when it is lying down, cannot pass said vertical plane P1 and is oriented along a plane P2 inclined by an acute angle α in relation to the plane P1 so that the bottom half-plane P2 is directed towards the external space E, the intersection between said plane Pi and said plane P2 defining a horizontal axis A (figure 4).

Regarding claim 11, Ricketts discloses the front element according to claim 10, wherein it further comprises at least one anchoring means connected to said restraining means, intended to allow the fixing of said front element to a carrying element (inherently shown in figure 4 and suggested in figure 21).



Regarding claim 13, Ricketts discloses the front element according to claim 10, wherein it comprises at least one means for adjusting the dimensions thereof (316/317 as shown in figure 4).

Regarding claim 15, Ricketts discloses a stall for stalling an animal, wherein it comprises: at least one top facade element, formed by at least one front element according to claim 10 by a front structure and at least one side element (best shown in figures 1 and 4).

Regarding claim 16, Ricketts discloses the stall according to claim 15, wherein it comprises at least one bottom facade element (numerous bottom façade elements shown in figures 1, 4, and 6).

Regarding claim 17, Ricketts discloses the stall according to claim 16, wherein it comprises at least one anti-crawl element as the bottom facade element, disposed in the plane P3 and projecting towards the internal space I of said stall (71 as shown in figures 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ricketts in view of Vrieze US 7,007,632.
Regarding claim 14, Ricketts teaches the front element according to claim 10 for stalling an animal, but does not specify wherein it further comprises: at least two front elements, disposed in a relationship of chiral symmetry in relation to: the plane P3 parallel to the plane P1 and passing through the centres of said restraining means, and a vertical axis C belonging to the plane P3 and belonging to the plane perpendicular to the plane P1 containing the axis B, and associated with each other by means of at least one connecting element, at least one anchoring means for fixing said front structure to a carrying element, said front elements having between them a minimum horizontal separation D both greater than the neck measurement and less than the breadth of the animal.
Vrieze; however, does suggest such types of two front elements separated as recited and at a distance greater than the neck but less than the breadth (figures 1-2). Therefore, it would have been .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ricketts.
Regarding claim 18, Ricketts teaches the stall according to claim 15, but does not specify wherein it comprises at least one pair of anti-crawl elements disposed symmetrically on either side of said stall, the respective inner ends of said anti-crawl elements being separated by a horizontal separation D' between 20 cm and 60 cm, and each anti-crawl element being fixed to a side element such as a stall separator, and disposed at a height H from the ground between 20 cm and 40 cm, having a vertical separation H' of between 40 cm and 70 cm with the top facade element disposed above it.
Ricketts; however, does teach some anti-crawl elements (as previously described). Therefore, it would have been obvious to one having ordinary skill in the art, to provide a duplicate of such elements disposed in the recited arrangement, in order further restrict the animal in a manner required for various sized/shaped animals; since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; and all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644